Title: Thomas Jefferson to Mr. Brand, 12 June 1815
From: Jefferson, Thomas
To: Brand, Mr.


          Sir Monticello June 12. 15.
          The bearer comes for 2. flour barrels of lime. the unslacked would be preferred if you have any.
          The late mr Bran had a  note of mine for a sum of money which I am ready to pay by an order on Richmond: and if wanting in the course of the year I would prefer it’s being called for immediately, the season for selling one’s crop being the only convenient one for making payments of any size. if the purposes of the family would be better answered by letting it lie in my hands a year longer, it shall be as best suits them, it being perfectly indifferent to me to pay it now or then. but it would be necessary to inform me that I might not keep it lying idle. Accept my best wishes & respects for the family & yourself
          Th: Jefferson
        